DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendments filed 1/14/2022 have been considered. Claim 1 has been amended. Claims 2, 4, and 17 are cancelled. Claims 1, 3, and 5-16 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US Pat. No. 7,614,105) in view of Webster (PGPub. 2004/0237206) and Wilson (US Pat. No. 7,543,345).
With regard to Claim 1:
Jackson discloses: A mattress (10) for use by a human user, comprising: a. A first layer (20)…d. An aperture (26) positioned onto said first layer, said aperture having a circumference and said aperture extending through said first layer…and e. A…face pad (28) insertable within said aperture (Figs. 1-4; Col 6 line 64 – Col 7 line 17 & Col 7 line and held onto said…face pad though said aperture during use of said… face pad (see Figs. 4 & 7-8 where Ref 26 is sized depth-wise in such a way that Ref 28/28’/28” is situated inside Ref 26 thus allowing a user to place their head, including their forehead, onto Ref 28/28’/28” through Ref 26).
However, Jackson does not explicitly disclose:  b. A second layer positioned opposite to said first layer; c. A middle layer positioned between said first layer and said second layer… said aperture extending through said first layer and extending at least partially through said middle layer of said mattress…a curved face pad.
Nevertheless, Webster teaches a mattress pad comprising an upper layer (32), a middle layer (34), and a lower layer (36) and holes extending from the top surface of the mattress pad to the bottom surface of the mattress pad (Figs. 1-2; [0051-0052]), for the purpose of providing ventilation and improved contouring support ([0005-0022]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Jackson to be constructed of 3 layers with an aperture/opening extending through all 3 layers, as taught by Webster, such that the combination yields: “b. A second layer positioned opposite to said first layer; c. A middle layer positioned between said first layer and said second layer” and “said aperture extending through said first layer and extending at least partially through said middle layer of said mattress”, for the purpose of providing 
Furthermore Wilson teaches a face pad comprising a curved shape (Abstract, Figs. 1-7), for the purpose of easily fitting onto a mattress or table receptacle.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the shape of the face pads of Jackson (as modified above) with the teachings of Wilson such that the modifications yield: “a curved face pad”, for the purpose of easily fitting onto a mattress receptacle.
With regard to Claim 3:
Jackson (as modified above) discloses the invention as described above.
Furthermore, Jackson (as modified above) discloses: wherein said aperture extends at least partially through said middle layer (the combination of Jackson in view of Webster would result in this limitation as shown in Fig. 2 of Webster).
With regard to Claim 5:
Jackson (as modified above) discloses the invention as described above.
Furthermore, Jackson discloses:  wherein said face pad is configured to fit the face of a human head (Col 7 lines 39-51).
With regard to Claim 6:
Jackson (as modified above) discloses the invention as described above.
Furthermore, Jackson discloses:  wherein said face pad is sizable for differently sized faces (Col 7 lines 11-17 & Col 10 lines 55-60).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Webster and Wilson and in further view of Shaffer (US Pat. No. 6,128,797).
With regard to Claim 7:
Jackson (as modified above) discloses the invention as described above.
However, Jackson does not explicitly disclose: wherein said face pad contains soft padding.
Nevertheless Shaffer teaches a face pad comprised of a soft padding such as foam rubber, for the purpose of enhancing the softness of the pad as a whole (Col 3 lines 11-22).
Thus it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to have modified the material of the panels 28 of Jackson (as modified above) with the teachings of Shaffer such that the modification yields: “wherein said face pad contains soft padding”, for the purpose of providing a comfortable and supportive area for a user to rest their head, and since it has been held to be within the general skill of a worker in the art to select known material on In re Leshin, 125 USPQ 416.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Webster and Wilson and in further view of Lachenbruch (PGPub. 2003/0109908).
With regard to Claim 8:
Jackson (as modified above) discloses the invention as described above.
However, Jackson does not explicitly disclose:  wherein said face pad provides a heating feature wherein said face pad may be heated.
Nevertheless, Lachenbruch teaches a mattress comprising heating features (24) situated around the head area (32) of the mattress (Figs. 7; [0073-0074]), for the purpose of providing a comforting heat to user while they sleep/rest (Abstract).
Thus it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to have modified the panel 28 of Jackson (as modified above) with the teachings of Lachenbruch such that the combination yields: “wherein said face pad provides a heating feature wherein said face pad may be heated”, for the purpose of providing a comforting heat to user while they sleep/rest.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Webster and Wilson and in further view of Varndell (US Pat. No. 4,536,906).
With regard to Claim 9:
Jackson (as modified above) discloses the invention as described above.
However, Jackson does not explicitly disclose:  wherein said face pad provides a cooling feature wherein said face pad may be cooled.
Nevertheless, Varndell teaches a mattress (10) comprising an aperture (15) and a removable face pad (20) with a cooling feature comprised of a plurality of perforations (27), for the purpose of improving ventilation and reducing the risk of suffocation to a user (Col 2 lines 8-30).
Thus it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to have modified the panel 28 of Jackson (as modified above) with the teachings of Varndell such that the combination yields: “wherein said face pad provides a cooling feature wherein said face pad may be cooled”, for the purpose of improving ventilation and reducing the risk of suffocation to a user.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Webster and Wilson and in further view of Lizama (US Pat. No. 6,175,981).
With regard to Claim 10:
Jackson (as modified above) discloses the invention as described above.
However, Jackson does not explicitly disclose:  wherein said face pad provides a vibration feature wherein said face pad can be caused to vibrate.
Nevertheless, Lizama teaches a bed mat (Figs. 1-2) comprising vibration devices (60), for the purpose of soothing and comforting a user to sleep or during sleep (Col 4 lines 10-49). 
Thus it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to have modified the panel 28 of Jackson (as modified above) with the teachings of Lizama such that the combination yields: “wherein said face pad provides a vibration feature wherein said face pad can be caused to vibrate”, for the purpose of providing a soothing and comfortable sleep to a user.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Webster and Wilson and in further view of Johnson (PGPub. 2018/0042409).
With regard to Claim 11:
Jackson (as modified above) discloses the invention as described above.
However, Jackson does not explicitly disclose:  wherein said face pad comprises one or more biometric sensors.
Nevertheless, Johnson teaches a face pad (110) comprising one or more biometric sensors (180) that could be connected to a power source and that can be configured to measure a variety of data including respiratory rate, respiratory flow rate, flow patterns, breath sounds, oxygen or CO2 levels, air pressure, temperature, etc., and can send said data to a suitable computing device via wireless network connection or Bluetooth 
Thus it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to have modified the panel 28 of Jackson (as modified above) with the teachings of Johnson such that the combination yields:  “wherein said face pad comprises one or more biometric sensors”, for the purpose of monitoring issues such as sleep apnea, hypoxemia, hypercapnia, pressure sores, etc.
With regard to Claim 12:
Jackson (as modified above) discloses the invention as described above.
Furthermore, Jackson (as modified above) discloses:  wherein said face pad comprises a biometric sensor for tracking a user's sleeping pattern (Johnson: [0009, 0074]).
With regard to Claim 13:
Jackson (as modified above) discloses the invention as described above.
Furthermore, Jackson (as modified above) discloses:  wherein said face pad comprises a biometric sensor for tracking a user's blood pressure (Johnson: [0009, 0074]).
With regard to Claim 14:
Jackson (as modified above) discloses the invention as described above.
Furthermore, Jackson (as modified above) discloses:  wherein said face pad comprises a biometric sensor for tracking a user's heart rate (Johnson: [0009, 0074]).
With regard to Claim 15:
Jackson (as modified above) discloses the invention as described above.
Furthermore, Jackson (as modified above) discloses:  wherein said mattress comprises a power source (Johnson: [0009]).
With regard to Claim 16:
Jackson (as modified above) discloses the invention as described above.
Furthermore, Jackson (as modified above) discloses:  wherein said mattress is connectable to a local area network (Johnson: [0074-0075]).
Response to Arguments
Applicant’s amendments have overcome each and every Drawing Objection and 112b rejection set forth in the Final Rejection filed 10/14/2021.
Applicant’s arguments, see Remarks, filed 1/14/2022, have been considered but are not persuasive. Applicant argues that the prior art of Wilson discloses a face pad that is never placed inside of a mattress or used with a mattress and thus cannot be used to reject Claim 1 as amended. Examiner respectfully disagrees. Wilson discloses a curved circular face pad that is to be used in conjunction with a headrest for a massage mattress/table. Wilson is used as a tertiary teaching reference to the primary reference of Jackson. Wilson is just used to teach the circular curved shape of the face pad. A 
Examiner suggests amending Claim 1 to further narrow down the specific structure of the face. Examiner suggests using the following language (support for these amendments are evident in Para. [0027] and Figs. 1-4): 
A in a half crescent configuration completely inserted into said aperture , wherein an outer circumference of said face pad is substantially the same as the circumference of said aperture. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017. The examiner can normally be reached Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673